State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 23, 2015                     520451
________________________________

In the Matter of MARY LAVERE
   et al.,
                    Appellants,
      v                                     MEMORANDUM AND ORDER

JERRY BOONE, as President of
   the Civil Service Commission,
   et al.,
                    Respondents.
________________________________


Calendar Date:   May 29, 2015

Before:   McCarthy, J.P., Egan Jr., Devine and Clark, JJ.

                             __________


      Lisa M. King, Public Employees Federation, Albany (Edward
J. Aluck of counsel), for appellants.

      Eric T. Schneiderman, Attorney General, Albany (Victor
Paladino of counsel), for respondents.

                             __________


Clark, J.

      Appeal from a judgment of the Supreme Court (McNally Jr.,
J.), entered August 28, 2014 in Albany County, which dismissed
petitioners' application, in a proceeding pursuant to CPLR
article 78, to review a determination of respondent Civil Service
Commission reclassifying certain civil service job titles.

      In 2011, the Department of Correctional Services and the
Division of Parole merged to create respondent Department of
Corrections and Community Supervision (see L 2011, ch 62, § 1,
part C, § 1, subpart A). Following the merger, the Department of
Corrections and Community Supervision proposed a title
                              -2-                520451

restructure that, as relevant here, combined the functions and
duties of the correction counselor and facility parole officer
titles into the newly created offender rehabilitation coordinator
title series. Respondent Division of Classification and
Compensation of the Department of Civil Service (hereinafter the
Division) approved the proposed structure change. The Public
Employees Federation, AFL-CIO (hereinafter PEF) objected to the
change and, by letter to the Division, requested its rescission;
this request was denied. Thereafter, PEF administratively
appealed to respondent Civil Service Commission, which confirmed
the Division's determination and denied the appeal. Petitioners
– the president of PEF, a former correction counselor and a
facility parole officer – commenced this CPLR article 78
proceeding asserting, among other things, that the title
structure change was arbitrary, capricious, irrational and
contrary to law. Following joinder of issue and oral argument,
Supreme Court rejected petitioners' arguments and dismissed the
petition, prompting this appeal.

      Civil Service Law § 118 (2) (a) empowers the director of
the Division with the authority to, among other things, "assign
uniform titles to positions that are so substantially similar in
the essential character and scope of their duties and
responsibilities and in the qualification requirements thereof
that the same descriptive title may be used to designate them"
(see Matter of Criscolo v Vagianelis, 50 AD3d 1283, 1284 [2008],
affd 12 NY3d 92 [2009]). As relevant here, a comparison of the
correction counselor and facility parole officer titles
demonstrates that the essence and scope of each position was to
prepare the inmate for successful reintegration into the
community. Specifically, the general role of a correction
counselor was to meet with inmates to identify their individual
needs, direct the inmates to appropriate programs, periodically
meet with inmates to discuss their progress, prepare special
reports on inmates and facilitate group counseling sessions.
Meanwhile, the general role of a facility parole officer was to
prepare inmates for release to parole, postrelease supervision,
or strict and intensive supervision and treatment by performing
social work and rehabilitation counseling, identifying
appropriate treatment services for inmates with significant
problems and special needs, and advocating on behalf of inmates
                              -3-                  520451

needing service. Both titles required substantially similar
minimum qualifications.

      Considering the foregoing in the context of our limited
standard of review requiring that we affirm a classification
determination unless it is arbitrary, capricious or afflicted by
an error of law (see Cove v Sise, 71 NY2d 910, 912 [1988]; Matter
of Brynien v New York State Dept. of Civ. Serv., 79 AD3d 1501,
1502 [2010]; Matter of Civil Serv. Empls. Assn., Local 1000,
AFSCME, AFL-CIO v State Univ. of N.Y., 286 AD2d 850, 850 [2001]),
we find no reason to disturb Supreme Court's judgment. More
particularly, the substantial overlap in the duties,
responsibilities, minimum qualifications and knowledge, skills
and abilities of a correction counselor and a facility parole
officer and their shared goal of preparing inmates for
reintegration into the community provides the rational basis
necessary to support the title structure change, "even if there
are legitimate grounds for a difference of opinion" (Matter of
Civil Serv. Empls. Assn., Inc., Local 1000, AFSCME, AFL-CIO v
State of N.Y. Unified Ct. Sys., 35 AD3d 1008, 1009 [2006]; see
Matter of Grossman v Rankin, 43 NY2d 493, 505-506 [1977]).
Petitioners' remaining contention has been examined and found to
be without merit.

     McCarthy, J.P., Egan Jr. and Devine, JJ., concur.


     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court